Title: Abigail Adams to John Adams, 19 March 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       March 19 1781
      
     
     It was only an hour ago that I was informd of a vessel just ready to sail for Amsterdam; by forgetfullness in the Messenger I have so short warning as to be able to write you only a few lines, yet a few is more than have come to my hand for six months, in all which space only a few lines written last May have reachd me. The Mars arrived the beginning of this Month after a very long passage, but brought me only Letters from Mr. Thaxter written before he left Paris. By a Letter from Mr. Dana to his Lady I find you were all well in November, yet wonder I should not hear so from your own hand.
     Jones too has arrived at Phili—pia but brought no Letters for me. I have just heard of the loss of a vessel belonging to my unkle bound to Cales, by which I wrote largely to you in Sepbr.—Such is the Luck of absent Friends. Suppose I have shared the same fate by the loss or Capture of the Fame which has not been heard of since she left Amsterdam. I have written to you by the Captains Hayden and Cuznew who both sailed for Amsterdam and by the Alliance which is once more gone to France, by Trash to Bilboa. I received by Capt. Sampson a very acceptable present 11 peices of Calico. They were as Good and as pretty as I could have wished for, but to my great misfortune so damaged by the long passage as some of them to be nearly ruined.
     When I received them, which was as soon as possible after his arrival, they were the cheif of them so wet and mildewed as I never saw any Goods before and this was the fate of his cargo except what was in his own Cabin. I am almost affraid to tell you, least you should be discouraged from trying again, that my Trunk at Philadelphia was in as bad or worse State, by Mr. Lovell’s account whose care I had requested, if it should arrive there. It was well I did, for it was oweing to his immediate attention, that every thing was not rotten which it contained. He was obliged to unpack and dry by the fire in his chamber every article which were many of them much damaged, the diaper and linnens the worst. I have otherways been fortunate, from Bilboa and from Holland every thing was in good order. My Box of china is safe at Philidelphia where I believe it must remain for the present.
     The Fate of the Southern States is balanceing between Green and Cornwallis. The late Successes of General Morgan in Carolina and at Gorgia have occasioned the British Army to collect all their force to that Quarter, we Dayly expect some important Event.
     By the loss of one British ship from New York of 74 Guns and the damage of two others, the Capture of the Romulus by the French, the British were so weakned as to induce the Fleet of our Allies to plan an expedition to the Southward in order to give assistance to the American Arms in that Quarter. Two days after they sailed, all the British ships followed, even the disabled one with jury Masts, which shews their weakness. The French took their troops with them and Road Island is now guarded by American millitia. The infamous Arnold by the last accounts was like to fall into the Hands of the justly incensed Americans. Such is our present anxious state.
     We have recent accounts of an attack upon Eustatia by the Mad Britains and of a Declaration of war by the united provinces. The Insolence of Sir Joseph York was an abusive declaration of the British.
     Excuse haste written late in the Evening. I long to hear from you.
     
     When O! when will the time come. God Grant me happy tidings. My Love to my dear Sons, from whom I have not received a line for nine months.
     
      Yours with sincere affection,
      Portia
     
    